Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 29, 2017

                                    No. 04-17-00340-CR

                                   Jacob HERNANDEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR3748
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER

       On November 22, 2017, after court-appointed attorney Robert F. Gebbia twice failed to
file Appellant’s brief despite this court’s express orders to do so, we abated this appeal and
remanded the cause to the trial court for an abandonment hearing. On November 27, 2017, while
the cause was abated, counsel filed Appellant’s brief.
        To avoid any further delays to this appeal, we WITHDRAW our November 22, 2017
order, REINSTATE this appeal on the court’s docket, and REINSTATE the appellate timetable.
       The State’s brief is due THIRTY DAYS from the date of this order.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.
___________________________________
Keith E. Hottle
Clerk of Court